Evans, J.
1. Where a plaintiff verifies his petition in conformity with the provisions of the Civil Code, § 4968, the omission of the defendant to likewise verify a plea interposed by him is an amendable defect which can be taken advantage of by the plaintiff only at the appearance term of the case. Ward v. Frick Co., 95 Ga. 804.
2. When a plaintiff bases his right to recover on the allegation that he has been unlawfully evicted from premises sold to him by the defendant, and seeks to recover of him the amount of the purchase-money paid, less the reasonable rental value of the land, and it affirmatively appears from the testimony of the plaintiff that he made default in paying a balance of the purchase-price and that the defendant recovered against him a judgment therefor and reentered into possession of the land as the purchaser at a sheriff’s sale made in pursuance of such judgment, the plaintiff fails to prove his case as laid, and evidence touching the rental value of the land is irrelevant and inadmissible.
3. The court properly awarded a nonsuit in this case.

Judgment affirmed.

All the Justices concur.